Citation Nr: 1041794	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  04-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM) Type 
II, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from March 1970 to March 
1996, to include service in Thailand from October 1971 to 
November 1972.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran currently resides in the jurisdiction of 
the RO in Baltimore, Maryland. 

In July 2008, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

A review of the claims file reveals that one of the directives in 
the October 2008 remand was not followed.  In this regard, the 
Board instructed the RO to obtain a supplemental opinion from the 
June 2002 VA examiner who performed a DM examination, as he 
failed to provide a nexus opinion, and to provide the examiner 
with the claims file.  Once VA undertakes the effort to provide 
an examination when developing a service-connection claim, VA 
must provide an adequate examination.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Therefore, the Board is again remanding 
this matter for the claims file to be returned to the physician 
who conducted the June 2002 VA examination for preparation of a 
supplemental medical opinion (with supporting rationale).  The 
RO/AMC should only arrange for the Veteran to undergo examination 
if the prior physician is unavailable or is unable to render the 
supplemental opinion requested without examining the Veteran; 
under such circumstances, the RO/AMC should arrange for 
examination by an appropriate physician at a VA medical facility.  

 Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims file, 
along with a copy of this REMAND, to the 
physician who conducted the June 2002 VA 
examination for a supplemental opinion.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's DM, Type II, 
is the result of in-service injury or 
disease, to include in-service herbicide 
exposure (if so verified).

If the prior physician is unavailable, or is 
unable to render the requested supplemental 
opinion without examining the Veteran, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician at a 
VA facility, to obtain answers to the 
questions posed above. The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies, if warranted, 
should be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report).

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in a 
printed (typewritten) report. 

2.  To help avoid future remand, the RO/AMC 
must ensure that the requested actions have 
been accomplished in compliance with this 
REMAND. If any action is not undertaken, or 
is taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, 
the RO/AMC should readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the RO/AMC must furnish the 
Veteran and his representative an appropriate 
supplemental SOC and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


